Citation Nr: 1225071	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO. 09-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for bilateral foot and ankle disability, claimed as bilateral foot pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The RO originally denied the Veteran's claim in October 2006. New and material evidence, in the form an October 2007 VA examination results, was received in October 2007, within a year of the RO denial and within the one-year appeal period to submit a notice of disagreement. The October 2006 RO rating decision therefore did not become final; rather, readjudication of the claim was required. See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence is at least in equipoise to show that the Veteran has experienced bilateral foot and ankle disability, which began as mild asymptomatic pes planus at entrance into service, but which has manifested as pes planus, chronic plantar fasciitis, hammertoes or post-surgical residuals of hammertoes (including scars), numbness of the right foot, and bilateral ankle strain, beginning during active service and from active service forward.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot disability diagnosed as pes planus, chronic plantar fasciitis, hammertoes or post-surgical residuals (including scars) of hammertoes, numbness of the right foot, and bilateral ankle strain, are approximated. 38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 ,3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will find that the Veteran experienced extensive symptoms, treatment, and surgery for bilateral foot pain during active service, and that the Veteran's current disability of the feet and ankles cannot be dissociated from her in-service symptoms, treatment and surgery. Accordingly, the Board will grant service connection for her disability of the feet and ankles.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the matter on appeal. Therefore, no further notice or development is needed with respect to this matter. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. The specific finding requirement that an increase in disability is due to the natural progress of the condition will be met when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing circumstances, conditions and hardships of service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.
   
Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

At the Veteran's July 1984 service entrance examination, examination of the feet was abnormal for mild asymptomatic pas planus bilaterally. The report of medical history at entrance into service indicated she had corns of the right foot on two lateral toes and on the left foot on the 4th and 5th toes.

The Veteran entered active service in November 1984.

In December 1984 the Veteran was seen for swollen ankles bilaterally for the past two days. She was limping. There was no history of trauma or injuries. The diagnosis was bilateral ankle stress edema.

In December 1987 the Veteran was noted to have sharp pain in the arches of both feet with walking long distances. The symptoms were specifically indicated to have begun during boot camp. She was also noted to have corns on both feet. The diagnosis was corns on both feet and chronic plantar fasciitis.

In February and March 1988 the Veteran was seen for painful feet. She was found to have chronic plantar fasciitis and was instructed not to stand for more than ten minutes a time, or to walk excessively, for a period of approximately one month. 

In March 1988 the Veteran was scheduled for foot surgery. 

An actual operative report does not appear to be of record, but records of treatment in April and May 1988 reflect that the Veteran had undergone surgery of toes 4 and 5 of the right foot, in April 1988. From writing that is not entirely legible it appears that the Veteran underwent a "hemi phalangectomy toes 4-5."  Symptoms of the left and right feet continued, and she was using crutches into May 1988, at which time it was noted that her feet continued to hurt her. A May 16, 1988, treatment record indicates that she could not walk very well and that she had fallen down a ladder that morning. On May 20, 1988, it appears that surgery on the left foot was planned, but it appears that this was never accomplished during active service.

At discharge from service in August 1989 the Veteran's feet were clinically evaluated as normal. The physical examination results consist largely of a straight line for "normal" through a row of twenty-five check-boxes. Not even the post-surgical residuals of her right foot were noted. Based on these factors the Board finds that the service discharge examination was likely not adequately thorough to be of any significant probative value. 

Post-service records of treatment indicate that the Veteran underwent surgery of the left and right feet during the 2002 to 2003 time frame. The records of surgery make specific references to symptoms and surgery dating back to active service.

The Veteran has indicated that she has experienced numbness of her right foot ever since her right foot surgeries.

In August 2008, a private clinician noted the Veteran to have post-surgical scar fibrosis with edema of the DIP joint of the right second toes; numbness in toes two, three and four on the right foot possibly due to previous right foot surgery, and hallux extensors of the right foot.

At a VA examination in October 2007, the Veteran was diagnosed as having postoperative hammertoe repairs with scars (left foot second, fourth, and fifth digits), based on subjective history of bilateral foot pain and surgeries and objective findings of abnormal feet and toes bilaterally with abnormal weight bearing signs, tender calluses on both feet, decreased sensitivity to touch over the right foot second, third and fourth digits indicating deep peroneal neuropathy, and pain with dorsiflexion of the affected toes and tenderness of the toes. A right foot X-ray was also noted to show an absent distal aspect of the fifth proximal phalanx consistent with hammertoe surgeries, and there were scars of the affected toes. 

The records of surgery in 2002 and 2003, the October 2007 VA examination findings, and the August 2008 private treatment record are highly probative competent medical evidence to indicate that the Veteran's current disabilities were causally related to the Veteran's worsening foot condition during active service. There has been no evidence of significant probative weight to show that the demonstrated worsening during service was not beyond natural progression. See 38 U.S.C.A. § 1153.

The October 2007 examiner further found that the Veteran has bilateral pes planus, bilateral plantar fasciitis, and bilateral ankle strain. The examiner opined that "it is not likely that these conditions are related to hammertoe claim."  

The Board notes, however, that the Veteran was diagnosed on multiple occasions during service as having chronic bilateral plantar fasciitis and was also diagnosed as having bilateral ankle stress edema. Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's description of related symptoms from active service forward as credible and probative on the matter of service connection. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Based on the above, and affording the Veteran the reasonable benefit of the doubt, the Board finds that service connection for bilateral foot and ankle disability, diagnosed as pes planus, chronic plantar fasciitis, hammertoes or post-surgical residuals of hammertoes (including scars), numbness of the right foot, and bilateral ankle strain, is warranted. See 38 U.S.C.A. §§ 1131, 1153.


ORDER

Entitlement to service connection for bilateral foot and ankle disability, diagnosed as pes planus, chronic plantar fasciitis, hammertoes or post-surgical residuals of hammertoes (including scars), numbness of the right foot, and bilateral ankle strain is granted.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


